Citation Nr: 1146587	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  11-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and/or anxiety.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reason to believe that there is evidence in possession of VA which is not currently before the Board.  VA has a duty to attempt to obtain this evidence.  The claim before the Board consists of two folders labeled as temporary; neither folder contains the Veteran's service treatment records (STRs).  The RO, in the September 2009 rating decision, stated that the STRs "show no evaluation, treatment, or diagnosis of post-traumatic, anxiety, or depression."  Thus, it appears that the Veteran's STRs were associated with the claims file at one time.  The "Veterans Appeals Control and Locator System" (VACOLS3) reflects that on June 23, 2010, the Board remanded several other issues of the Veteran which were then pending before the Board.  VACOLS3 also reflects that there was one "claims file" at the Board at that time.  (Those issues were remanded via the Appeals Management Center (AMC) for further appellate adjudication and docketed as 07-37 312.)  It appears that the Veteran's original claims file is not currently before the Board and may be at the AMC, RO, or with a clinician.  The Board finds that an attempt should be made to obtain the Veteran's original claims file, to include STRs.  If the original claims file cannot be located, the RO should associate a formal finding of unavailability with the temporary folders.


Accordingly, the case is REMANDED for the following action:

1.  Contact the AMC or appropriate office and ascertain whether an original claims file, containing the Veteran's STRs, can be located.  (This claims file may have been directed to the RO, through the AMC, by way of a June 23, 2010 Board remand; the appeal was docketed as 07-37 312).  Associate the original claims file, if available, with the two temporary folders.  If an original claims file cannot be located, the RO should associate a formal finding of unavailability with the temporary folders.  Such memorandum must outline the steps taken in an attempt to locate the original claims folder.

2.  Following completion of the above, if an original claims file is associated with the temporary folders, and if all pertinent evidence was previously considered by the RO prior to the most recent supplemental statement of the case in August 2011, return the case to the Board for further appellate action.

If pertinent evidence not previously considered by the RO is associated with the claims file, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and/or anxiety.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


